PER CURIAM:
Claimant seeks $2,715.00 for performing an audit of respondent’s financial records for the twelve-month period ending June 30, 1978. A statement for services was sent to respondent on July 12, 1979, but was not paid as respondent’s funds were frozen effective July 18, 1979. Respondent has moved to dismiss the claim on the grounds that the respondent is not an agency of the State and this Court has no jurisdiction to hear the claim.
Regional planning and development councils are established under W. Va. Code §8-25-1, et seq. Chapter 8 of the W. Va. Code is titled “Municipal Corporations,” and a careful reading of Article 25 establishes that the regional council is a political subdivision of the State and not a State agency. The definition of “State agency” specifically excludes “political or local subdivisions of this State regardless of any state aid that might be provided,” W. Va. Code §14-2-3. This Court, therefore, lacks jurisdiction over the above-styled claim, and sustains respondent’s Motion to Dismiss.
Claim dismissed.